In an action to recover damages pursuant to a promissory note, the defendants appeal from an order of the Supreme Court, Nassau County (Davis, J.), dated January 11, 1995, which denied their motion to dismiss the complaint pursuant to CPLR 3015 (e) and 3211 (a) (7).
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendants’ motion to dismiss the complaint for failure to state a cause of action due to the plaintiffs’ failure to plead that they were duly licensed home improvement contractors (see, CPLR 3015 [e]; 3211 [a] [7]). The evidence established that the agreement entered into by the parties was not a home improvement contract (see, Nassau County Administrative Code § 21-11.1 [4]), and that the plaintiffs were not home improvement contractors (see, American Fire Restoration v Gdanski, 216 AD2d 429). Accordingly, the plaintiffs were not required to be *521licensed (see, Nassau County Administrative Code § 21-11.2). Sullivan, J. P., Pizzuto, Joy and Krausman, JJ., concur.